Citation Nr: 0844799	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  02-06 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for pleural thickening.

4.  Entitlement to service connection for memory loss.

5.  Entitlement to service connection for chronic fatigue.

6.  Entitlement to service connection for psychiatric 
disability.

7.  Entitlement to service connection for chronic pain in 
multiple joints.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for a thyroid disorder.

10.  Entitlement to service connection for throchlear 
tendonitis of the left eye.

11.  Entitlement to service connection for a liver disorder.

12.  Entitlement to service connection for a kidney disorder.

13.  Entitlement to an initial disability rating higher than 
20 percent for L4-L5 intervertebral disc syndrome with 
radiculopathy.

14.  Entitlement to an initial disability rating higher than 
10 percent for arthritis of the right knee.

15.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

16.  Entitlement to an increased disability rating for a 
deviated nasal septum, currently rated as 10 percent 
disabling.

17.  Entitlement to an increased disability rating for 
dermatophytosis of the feet, currently rated as 10 percent 
disabling.

18.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1978, from March 1980 to August 1992, and from April 
1996 to December 1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Phoenix, Arizona 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a July 2001 rating decision, the 
RO denied service connection for left knee disability, chest 
wall pain, pleural thickening, psychiatric disability, 
headaches, a thyroid disorder, and a left eye disorder.  The 
RO also granted service connection for lumbar intervertebral 
disc syndrome, and assigned a disability rating of 20 
percent, and granted service connection for bilateral hearing 
loss, and assigned a 0 percent, noncompensable disability 
rating.  In a May 2002 rating decision, the RO granted 
service connection for arthritis of the right knee, and 
assigned a disability rating of 10 percent.  In a May 2004 
rating decision, the RO denied service connection for memory 
loss, chronic fatigue, chronic pain in multiple joints, a 
liver disorder, and a kidney disorder.  The RO also increased 
the disability rating for deviated nasal septum from 0 
percent to 10 percent, and the rating for dermatophytosis of 
the feet from 0 percent to 10 percent.

In an August 2007 statement, the veteran indicated that he 
wished to withdraw his appeals for service connection for 
headaches, a thyroid disorder, a left eye disorder, a liver 
disorder, and a kidney disorder, and his appeals for 
increased disability ratings for dermatophytosis of the feet 
and for bilateral hearing loss.

In an August 2002 statement, and again in a January 2003 
statement, the veteran appeared to raise a claim for service 
connection for right shoulder disability.  In the January 
2003 statement, the veteran also appeared to raise a claim 
for service connection for right ankle disability.  The RO 
has not addressed those claims.  The Board refers those 
claims for service connection for right shoulder and right 
ankle disability to the RO for appropriate action.

The claims for service connection for left knee disability, 
chest pain, chronic fatigue, psychiatric disability, and 
chronic pain in multiple joints, and the claims for higher 
ratings for lumbar intervertebral disc syndrome and right 
knee arthritis, and for a TDIU, are addressed in the REMAND 
portion of the decision below, and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2007, prior to promulgation of a decision, the 
veteran wrote that he wished to withdraw his appeals for 
service connection for headaches, a thyroid disorder, a left 
eye disorder, a liver disorder, and a kidney disorder, and 
his appeals for increased disability ratings for 
dermatophytosis of the feet and for bilateral hearing loss.

2.  The veteran does not currently have pleural thickening.

3.  Memory loss was noticed more than a year after the 
veteran's service, and was not reported or noticed during 
service.

4.  A deviated nasal septum, status post surgery, is 
manifested by partial nasal obstruction; but does not 
necessitate frequent hospitalization or markedly interfere 
with employment.


CONCLUSIONS OF LAW

1.  With respect to the appeals for service connection for 
headaches, a thyroid disorder, a left eye disorder, a liver 
disorder, and a kidney disorder, and the appeals for 
increased disability ratings for dermatophytosis of the feet 
and for bilateral hearing loss, the criteria for withdrawal 
of a substantive appeal by the appellant have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) (2008).

2.  No pleural thickening was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

3.  Memory loss was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

4.  A deviated nasal septum does not meet the criteria for a 
disability rating higher than 10 percent, and does not 
warrant consideration of an extraschedular rating.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic 
Code 6502 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In August 2007, the veteran submitted a written statement 
that he wished to withdraw several of his claims on appeal.  
The issues that the veteran listed included his appeals for 
service connection for headaches, a thyroid disorder, a left 
eye disorder, a liver disorder, and a kidney disorder, and 
his appeals for increased disability ratings for 
dermatophytosis of the feet and for bilateral hearing loss.  
The Board finds that the veteran's statement satisfies the 
requirements for withdrawing the appeals.  Thus, with respect 
to those claims, there is no remaining allegation of error of 
fact or law for appellate consideration, and those appeals 
are withdrawn.  Accordingly, the Board does not have 
jurisdiction to review those appeals, and they are dismissed.  
As those appeals are dismissed, it is not necessary to 
discuss VA's duties to notify and assist the veteran with 
respect to those claims.

Service Connection 

Pleural thickening

The veteran reports that he has pleural thickening, and 
asserts that this disorder is related to his service.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The veteran's service medical records do not show any finding 
of pleural thickening.  In March 2000, after the veteran's 
separation from his last period of active service, he 
received private medical treatment for flu-like symptoms, 
with coughing, and pectoral muscle discomfort.  The treating 
physician noted a few mid-sized crackles throughout both lung 
fields.  Chest x-rays showed normal pulmonary vasculature, 
with no acute appearing pulmonary disease.  The radiologist 
found that the pleura along the lateral aspect of the left 
hemithorax appeared thickened compared to the right.  No 
pleural effusion was seen.

On follow-up in July 2000, the veteran had a CT scan of his 
chest at a private facility.  The CT scan was negative, 
indicating that no significant pleural abnormality or 
pulmonary disease was present.

On chest x-rays taken in January 2004 at a VA facility, there 
was no pleural effusion, and no evidence of active 
cardiopulmonary disease.  In private treatment in September 
2005, the veteran reported that an earlier x-ray had shown 
pleural thickening.  He stated that he had been exposed to 
asbestos while repairing old buildings during service.  In 
2006, the veteran had private treatment to address chest 
pain.  The treating practitioner started medication for 
asthma.  In November 2006, the physician found that pleurisy 
had resolved.

The veteran's service medical records do not contain any 
evidence that he had pleural thickening during service.  More 
importantly, post-service medical records do not show chronic 
pleural thickening.  The possible pleural thickening noted 
based on imaging in March 2000 was not seen on follow-up 
imaging in July 2000.  Subsequent imaging has not shown 
pleural thickening.  As the veteran does not currently have 
pleural thickening, the preponderance of the evidence is 
against service connection for any disorder manifested by 
pleural thickening.  Simply put, service connection is not 
warranted in the absence of proof of a present disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Memory Loss

The veteran's service medical records do not show any 
complaints or findings of memory loss.  Notes from private 
medical treatment in April 2003 reflect that the veteran 
reported that his short term memory seemed to be decreasing.  
In a January 2004 statement, the veteran reported that he had 
experienced memory loss for the past couple of years.  In May 
2004, the United States Social Security Administration (SSA) 
referred the veteran for a private psychometric evaluation.  
The examining psychologist found that the veteran had 
impaired memory functioning.

There is evidence that the veteran currently has memory loss.  
By the veteran's own account, however, he noticed memory loss 
beginning about two years after separation from his latest 
period of service.  There is no evidence that the current 
memory loss began during the veteran's service.  Therefore, 
the preponderance of the evidence is against service 
connection for memory loss.

Increased rating

Deviated nasal septum

The veteran received treatment during service for a deviated 
nasal septum.  He underwent surgery on his nose in 1986.  
Service connection is established for residual nasal 
disability following that surgery.  The RO initially assigned 
a 0 percent rating for the disability.  In a May 2004 rating 
decision, the RO increased the rating to 10 percent effective 
October 22, 2003.  The veteran appealed that rating decision, 
seeking a rating higher than 10 percent.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  The Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the Board will consider 
whether different ratings are warranted for different time 
periods.

The rating schedule evaluates a deviated nasal septum under 
38 C.F.R. § 4.97, Diagnostic Code 6502.  That code provides 
for the assignment of a 10 percent disability rating if there 
is 50 percent obstruction of the nasal passages on both 
sides, or complete obstruction on one side.  The rating 
schedule does not provide for any rating higher than 10 
percent for deviated nasal septum.

Based on the medical evidence of record, a rating in excess 
of 10 percent is not in order.  In this respect, other 
diagnostic codes for nose and throat disorders that provide a 
rating greater than 10 percent are not more appropriate 
because the facts of the case do not support their 
application.  See 38 C.F.R. § 4.97, Diagnostic Code 6504 
(loss of part of, or scars of the nose); Diagnostic Code 6511 
(chronic ethmoid sinusitis); Diagnostic Code 6512 (chronic 
frontal sinusitis); Diagnostic Code 6513 (chronic maxillary 
sinusitis); Diagnostic Code 6514 (chronic sphenoid 
sinusitis); Diagnostic 6515 (active or inactive tuberculous 
laryngitis); Diagnostic Code 6516 (chronic laryngitis); 
Diagnostic Code 6518 (total laryngectomy); Diagnostic Code 
6519 (complete organic aphonia); Diagnostic Code 6520 
(stenosis of larynx, including residuals of laryngeal trauma 
(unilateral or bilateral)); Diagnostic Code 6521 (injuries to 
pharynx); Diagnostic Code 6522 (allergic or vasomotor 
rhinitis); Diagnostic Code 6523 (bacterial rhinitis); and 
Diagnostic Code 6524 (granulomatous rhinitis).  The choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence.  See Butts v. Brown, 5 Vet. App. 
532 (1993). 

Even when a disability is rated at the maximum rating under 
the rating schedule, VA may consider an extraschedular rating 
in cases that are exceptional, such that the standards of the 
rating schedule appear to be inadequate to evaluate a 
disability.  38 C.F.R. § 3.321(b)(1).  Extraschedular ratings 
under 38 C.F.R. § 3.321(b)(1) are limited to cases in which 
it is impractical to apply the regular standards of the 
rating schedule because there is an exceptional or unusual 
disability picture, with such related factors as frequent 
hospitalizations or marked interference with employment.  The 
Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

On VA examination in November 1992, the veteran reported 
intermittent nasal congestion.  The examiner observed some 
residual deviation of the septum, considerable edema of the 
turbinates, and mild obstruction.  In January 2003, the 
veteran had a private medical consultation regarding his 
nasal condition.  The veteran reported having difficulty 
breathing through his nose.  There was some residual 
deformity of the septum to the left, which the physician 
found was not terribly obstructive.  There was bilateral 
hypertrophy of the inferior turbinates, with tremendous edema 
on the right.  The physician found that the veteran's nasal 
airways were quite obstructed, and prescribed medications to 
improve the airway.

The manifestations and effects of the veteran's deviated 
nasal septum do not necessitate referral of the rating of 
that disability to designated VA officials for consideration 
of an extraschedular rating.  The veteran has not had 
frequent hospitalizations for his deviated nasal septum.  The 
evidence does not indicate that his deviated nasal septum 
markedly interferes with actual or potential employment.  As 
consideration of an extraschedular rating is not warranted, 
and the maximum schedular rating is already assigned, the 
Board denies the appeal for an increased rating.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant diagnostic 
codes based on "the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life."  The notice must also provide examples of the 
types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The RO provided the veteran notice in letters dated in 
November 2000, January 2001, April 2001, February 2003, May 
2003, June 2003, January 2004, May 2005, March 2006, and 
September 2006.  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that the purpose of the 
notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  


In the notice letters, the RO included an explanation of VA's 
duty to assist in (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  The letters also requested 
that the veteran sign and return authorization forms 
providing consent for VA to obtain his private medical 
records and that the veteran submit any evidence that the 
claimed conditions existed from service to the present time, 
any treatment records pertaining to the claim, any medical 
evidence of current disabilities.  The RO stated that to 
establish entitlement to an increased evaluation for his 
service-connected deviated nasal septum, the evidence must 
show that his condition "ha[d] worsened enough to warrant 
the payment of a greater evaluation."

The May 2002, December 2002, and April 2003 statements of the 
case provided the veteran with the relevant regulations for 
his service connection claims, including those governing VA's 
notice and assistance duties, as well as an explanation of 
the reason for the denial of the claims.  Based on the record 
as a whole, the Board finds that a reasonable person would 
have understood from the information that VA provided to the 
appellant what was necessary to substantiate his claims, and 
as such, that he had a meaningful opportunity to participate 
in the adjudication of his claims such that the essential 
fairness of the adjudication was not affected.  See Sanders, 
487 F.3d at 891.

With respect to the claims for service connection for pleural 
thickening and memory loss, and for a higher rating for a 
deviated nasal septum, VA obtained service medical records 
and assisted the veteran in obtaining evidence.  VA afforded 
the veteran the opportunity to give testimony before the 
Board.  

The Board observes that no VA examination was conducted to 
obtain an opinion as to the etiology and severity of the 
veteran's pleural thickening, memory loss, and deviated nasal 
septum.  In disability compensation claims, VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i).  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

There is no indication that the veteran's pleural thickening 
or memory loss began in service or are otherwise related to 
service.  Therefore, VA is not required to conduct an 
examination regarding those claims.  The veteran's deviated 
nasal septum is rated at the maximum rating under the rating 
schedule.  There is no evidence that his nasal condition 
creates exceptional disability such that consideration of an 
extraschedular rating is warranted.  Therefore, VA is not 
required to conduct an examination regarding that claim.

With respect to the issues that the Board is currently 
deciding, all known and available records relevant have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements, and the veteran is not prejudiced by a decision 
on those claims at this time.


ORDER

The appeals for service connection for headaches, a thyroid 
disorder, a left eye disorder, a liver disorder, and a kidney 
disorder, and the appeals for increased disability ratings 
for dermatophytosis of the feet and for bilateral hearing 
loss, are dismissed.

Entitlement to service connection for pleural thickening is 
denied.

Entitlement to service connection for memory loss is denied.

Entitlement to a disability rating higher than 10 percent for 
a deviated nasal septum is denied.


REMAND

The veteran reports that he has had left knee pain 
intermittently since service.  He also asserts that his 
ongoing left knee symptoms may result from his service-
connected right knee disability.  His service medical records 
show outpatient treatment left knee pain in 1982 and 1998 for 
left knee pain.   In 1982, the treating practitioner's 
impression was chondromalacia versus arthritis.  Post-service 
medical records, including the reports of VA medical 
examinations in 1992 and 2001, reflect the veteran's reports 
of left knee pain.  The assembled medical evidence leaves 
some questions, however, as to whether the veteran has a 
chronic disorder of the left knee, the diagnosis of any such 
disorder, and whether any current disorder is related to the 
problems noted during service.  Therefore, the Board will 
remand the case for a VA medical examination, with review of 
the claims file, to obtain a diagnosis and an etiology 
opinion with regard to the veteran's left knee.

The veteran asserts that he has had chest pain intermittently 
since service.  His service medical records show outpatient 
visits on multiple occasions in 1988 for chest pain.  
Treating practitioners did not provide any clear diagnosis.  
Post-service medical records reflect reports of intermittent 
chest pain.  Treating practitioners stated impressions of 
muscle strain in 2000, reflux in 2004, and asthma from 2006 
forward.  One private physician found that medical evidence 
showed asthma since at least 1988.  VA examinations in 1992 
and 2001 did not provide any diagnoses with regard to the 
chest pain.  The Board will remand the issue for a VA medical 
examination to clarify a diagnosis regarding the veteran's 
chest pain, with an opinion regarding the likely etiology of 
any current disorder.

Records of post-service treatment of the veteran from 2001 
forward reflect the veteran's reports of chronic fatigue.  
The veteran has asserted that this fatigue may result from a 
thyroid problem or diabetes, and treating practitioners have 
indicated that it may be due to a thyroid problem or sleep 
apnea.  The Board will remand the issue for a VA examination 
to clarify the likely cause of the veteran's chronic fatigue, 
and to provide an opinion as to the likelihood that the 
disorder is due to service or to a service-connected 
disability.

From 2001 forward, the veteran has been diagnosed with 
depression.  He reports that the symptoms of his depression 
began while he was in service, but that he decided not to 
obtain treatment at that time.  Mental health examination and 
treatment records do not contain any professional opinion as 
to the likelihood that the veteran's depression began during 
service.  The Board will remand the issue for a VA 
psychiatric examination, a review of the file, and an opinion 
as to the likely period of origin of the chronic depression.

Medical records from 2002 forward show the veteran's reports 
of chronic pain in multiple joints.  VA and private 
physicians have indicated the veteran might have fibromyalgia 
or rheumatoid arthritis, but the assembled records leave a 
question as to whether either of those conditions has been 
diagnosed.  The assembled medical records do not address the 
likelihood that any condition manifested by multiple joint 
pain began during, or is otherwise related to, the veteran's 
service.  The Board will remand the issue for an appropriate 
examination, record review, and opinion.

The veteran appealed the initial 20 percent disability rating 
for service-connected L4-L5 intervertebral disc syndrome with 
radiculopathy.  The medical evidence in the claims file, 
including the reports of VA general medical examinations in 
1992 and 2001, provide incomplete information about the 
manifestations and severity of the disability, particularly 
as they relate to the criteria under the VA rating schedule.  
When the RO assigned the initial rating for the veteran's 
lumbar disc disease, effective December 16, 1999, the rating 
criteria in effect provided for evaluating intervertebral 
disc syndrome based on the frequency, persistence, and 
severity of attacks of symptoms.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  Since then, VA has revised the 
criteria for evaluating intervertebral disc syndrome two 
times, effective September 23, 2002, and September 26, 2003.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003), as 
corrected and amended by 69 Fed. Reg. 32,449 (2004); and 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  The revised 
criteria provide for evaluating that disability based on the 
total duration of incapacitating episodes, or on such factors 
as the limitation of motion of the spine.  Id.  The Board 
will remand the issue for a new VA examination to determine 
the current manifestations of the low back disability, with 
particular attention to the duration of incapacitating 
episodes, and other considerations relevant to the rating 
criteria.

The veteran appealed the initial 10 percent rating assigned 
for his right knee arthritis.  Under the rating schedule, a 
rating higher than 10 percent for arthritis of the right knee 
is warranted if the motion of the knee is limited beyond 
specified degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260, 5261.  In addition, evaluation of a musculoskeletal 
disability based on limitation of motion must include 
consideration of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has not had a VA examination since 2001 that 
addressed the condition of his right knee; and the assembled 
evidence does not show the recent condition, including range 
of motion, of that knee.  The Board will remand the issue for 
a new VA examination to determine the current manifestations 
of the right knee arthritis.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

VA regulations allow for the assignment of a total disability 
rating based on individual unemployability (TDIU) when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
the veteran has certain combinations of ratings for service-
connected disabilities.  If there is only one such 
disability, that disability must be ratable at 60 percent or 
more.  If there are two or more disabilities, there must be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if 
service-connected disabilities fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a), referral to the 
Director of the VA Compensation and Pension Service for 
extraschedular consideration of a TDIU is warranted if the 
veteran nonetheless is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(b).

The veteran's disabilities for which service connection is 
currently established are not assigned ratings that meet the 
percentage requirements under 38 C.F.R. § 4.16(a).  Service 
connection for several claimed disabilities and higher 
ratings for two disabilities remain on appeal, however, as 
the Board herein remands those issues for the development of 
additional information.  The appeal for a TDIU may be 
affected by the outcome of those issues.  The Board will 
remand the TDIU appeal for the RO to reconsider that claim 
following development and reconsideration of the other issues 
that are remanded here.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to address the 
likely etiology of any current left knee 
disability, the current manifestations of 
lumbar intervertebral disc syndrome, and 
the current manifestations of right knee 
arthritis.  The examiner must be provided 
with the veteran's claims file for review.  
The examination should include any 
necessary imaging and testing.  After 
examining the veteran and reviewing the 
claims file, the examiner should provide 
findings and opinions as follows:

    A. State whether the veteran has 
arthritis or any other diagnosable chronic 
disorder of the left knee.  With respect 
to each current left knee disorder, 
express an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the disorder 
is causally related to service, or to the 
veteran's right knee disability.

    B. Obtain a detailed account of the 
recent and current manifestations of 
lumbar intervertebral disc syndrome, 
specifically including the total duration 
of incapacitating episodes over the 
preceding twelve months, and the range of 
motion of the thoracolumbar spine.

	C. Report the current manifestations of 
right knee arthritis, including the ranges 
of flexion and extension of that knee, in 
degrees.  Note whether there is impairment 
of function of the knee due to such 
factors as pain on motion, weakened 
movement, excess fatigability, diminished 
endurance, or incoordination.  Indicate, 
in degrees, the additional limitation of 
motion produced by any such functional 
impairment.

2.  Schedule the veteran for an 
appropriate VA examination to address the 
likely etiology of the veteran's reported 
ongoing intermittent chest pain.  The 
examiner must be provided with the 
veteran's claims file for review.  The 
examination should include any necessary 
imaging and testing.  After examining the 
veteran and reviewing the claims file, the 
examiner should provide a diagnosis 
regarding the veteran's chest pain.  The 
diagnosis should include a statement as to 
whether or not the veteran has asthma.  
With respect to any current asthma or 
other disorder manifested by chest pain, 
the examiner should express an opinion as 
to whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the disorder is causally related to 
service, including the symptoms noted 
during service in 1988.


3.  Schedule the veteran for an 
appropriate VA medical examination to 
address the likely etiology of the 
veteran's reported chronic fatigue.  The 
examiner must be provided with the 
veteran's claims file for review.  The 
examination should include any necessary 
testing.  After examining the veteran and 
reviewing the claims file, the examiner 
should provide an opinion as to the likely 
cause of the veteran's chronic fatigue, to 
include whether the disorder is 
attributable to a thyroid disorder, 
diabetes, sleep apnea, or another 
condition.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the disorder is causally 
related to service.  The examiner should 
also express an opinion as to whether the 
chronic fatigue is proximately due to or 
the result of any of the veteran's 
service-connected disabilities, including 
disabilities of the lumbar spine and right 
knee, hypertension, and a deviated nasal 
septum.

4.  Schedule the veteran for a VA 
psychiatric examination to address the 
likely etiology of current psychiatric 
disability, including depression.  
The examiner must be provided with the 
veteran's claims file for review.  After 
examining the veteran and reviewing the 
claims file, the examiner should express 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that depression or other 
current psychiatric disability began prior 
to the veteran's final separation from 
service in December 1999.

5.  Schedule the veteran for an 
appropriate VA medical examination to 
address the likely etiology of any 
disability manifested by chronic pain in 
multiple joints.  The examiner must be 
provided with the veteran's claims file 
for review.  The examination should 
include any necessary imaging and testing.  
After examining the veteran and reviewing 
the claims file, the examiner should 
clarify whether or not the veteran has 
fibromyalgia, rheumatoid arthritis, or any 
other diagnosable disorder manifested by 
chronic pain in multiple joints.  The 
examiner should then express an opinion as 
to whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any diagnosed systemic or multiple 
joint disorder began during the veteran's 
service, or is otherwise causally related 
to service.

6.  After completion of the above, review 
the expanded record and reconsider each of 
the service connection and increased 
rating claims subject to this remand.

7.  Thereafter, readjudicate the claim for 
a TDIU.

8.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and afford the 
veteran an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


